$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                       Northern District of California
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

6FRWW-RKQVRQ
                              Plaintiff
Y
356+RWHO*URXS//&D&DOLIRUQLD/LPLWHG                                               &LYLO$FWLRQ1R
/LDELOLW\&RPSDQ\



                             Defendant
                             Defendant

                                                 6800216,1$&,9,/$&7,21
7R
      (Defendant’s name and address)        356+RWHO*URXS//&
                                            D&DOLIRUQLD/LPLWHG/LDELOLW\&RPSDQ\
                                            32%R[6DOLQDV&$




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW
                                                                   W                                ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\


ZKRVHQDPHDQGDGGUHVVDUH               5XVVHOO+DQG\(VT6%1
                                          /LQGD9LVWD5RDG6XLWH
                                          6DQ'LHJR&$
                                          3KRQH    ID[

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                        ST
                                                                                          ATE
                                                                                             S DISTR
                                                                                                    CLE
                                                                                                     LER
                                                                                                    IC
                                                                                                      T R OF COURT
                                                                                                    CLERK
                                                                                                    CL
                                                                                    D
                                                                                                         Susan Y. Soong
                                                                                                              CO
                                                                               E
                                                                             IT




                                                                                                                UR
                                                                           UN




                                                                                                                  T
                                                                           N O RT




                                                                                                                   NI A




'DWH         4/6/2021
                                                                                                               OR
                                                                              HE




                                                                                                              IF




                                                                                    N
                                                                                                              AL
                                                                                    R




                                                                                        DI
                                                                                             S T RI T O F C
                                                                                                   C                      Signature of Clerk or Deputy Clerk
$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
